Title: Thomas Perkins to Thomas Jefferson, 23 March 1818
From: Perkins, Thomas
To: Jefferson, Thomas


                    
                        Sir
                        Boston
March 23d 1818
                    
                    I take the liberty of forwarding to you for acceptance the 3d of a sett of Exchange dated Leghorn November 11th 1817 @ 10 dsst for Six hundred and thirty five & 48100 Dollars, drawn by Sigr Fancelli upon yourself in favour of Thomas Appleton Esq. and endorsed by him & myself, likewise, letter of advise received with same. Should the bill meet acceptance, I have to request of you to hold the same untill due & remit the amount to me by mail, or otherwise
                    
                        very respectfully yr obt Servt
                        Thos Perkins Jr
                    
                